Exhibit 10.23
Summary of Amendments to Insteel Industries, Inc. Director Compensation Plan
July 20, 2004. At its meeting on this date, the Board of Directors implemented
the following compensatory arrangements for non-employee directors:

  •   Base annual retainer: $20,000, paid quarterly.     •   Annual retainer for
committee chairs and members: $2,000, paid quarterly.     •   Committee chair
meeting fee: $750.     •   Committee member meeting fee: $500.

February 15, 2005. At its meeting on this date, the Board of Directors
implemented the following compensatory arrangements for non-employee directors:

  •   Base annual retainer: $30,000, paid quarterly.     •   Committee chair
annual retainer: $3,000, paid quarterly.     •   Annual grant of restricted
shares having a fair value of $30,000 on the date of grant. The grants are made
pursuant to the 2005 Equity Incentive Plan, as amended, and are to be made on
the Annual Meeting Date.     •   All meeting fees are eliminated.

February 13, 2007. At its meeting on this date, the Board of Directors
implemented the following compensatory arrangements for non-employee directors:

  •   Base annual retainer: $40,000, paid quarterly.     •   Committee chair
annual retainer: $5,000, paid quarterly.     •   Annual grant of restricted
shares having a fair value of $40,000 on the date of grant.

